[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________
                                                                        FILED
                                            No. 11-11262       U.S. COURT OF APPEALS
                                        Non-Argument Calendar    ELEVENTH CIRCUIT
                                                                  OCTOBER 17, 2011
                                      ________________________
                                                                      JOHN LEY
                                                                       CLERK
                                           Agency No. A098-714-838

DING HUI WANG,

llllllllllllllllllllllllllllllllllllllll                                    Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 17, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         Ding Hui Wang (Wang) petitions for review of the Board of Immigration

Appeals’ (BIA’s) decision denying his motion to reopen his removal proceedings.
Because we conclude that the BIA’s decision was not arbitrary or capricious, we

deny Wang’s petition.

                                          I.

      We review the BIA’s decision not to reopen immigration proceedings for

abuse of discretion. Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006).

We will only find that the BIA has abused its discretion if its decision was

arbitrary or capricious. Id.

      In order to prevail on a motion to reopen, a petitioner must make a prima

facie showing that he is entitled to relief. See Jiang v. U.S. Att’y Gen., 568 F.3d

1252, 1256 (11th Cir. 2009). The motion must be supported by affidavits or other

evidentiary material, but the board is entitled to discount unauthenticated

documents. 8 C.F.R. § 1003.2(c); Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,

1353 (11th Cir. 2009).

                                         II.

      Wang entered the United States without authorization on December 13,

2004. Shortly thereafter he was charged as removable. Wang conceded that he

was removable, but filed an application for asylum and withholding of removal

under the Immigration and Nationality Act (INA) and the United Nations

Convention Against Torture (CAT) based on his opposition to China’s family

                                          2
planning policies. Wang’s application for relief was ultimately denied by both the

Immigration Judge and the BIA. After the BIA denied Wang’s application, he

filed a motion to reopen his removal proceedings based on new and previously

unavailable evidence.

      Wang’s motion contended that he had begun practicing Falun Gong while in

the United States and that his activities had been reported to Chinese officials who

ordered him to cease his religious practices and return to China to be punished. In

support of his motion Wang attached three affidavits and a notice that Wang

claimed was the Village Council sent to his parents. He also submitted the State

Department’s 2007 Country Report for China.

      The BIA denied Wang’s motion because it concluded that Wang failed to

make a prima facie showing that his new evidence entitled him to relief. The

board reached this conclusion because the evidence Wang submitted in support of

his motion was unauthenticated and thus failed to meet his evidentiary burden.

See 8 C.F.R. § 1287.6 (setting out procedures for authentication of official foreign

documents). The BIA noted that although it would be difficult for Wang to

authenticate the notice from the Village Council by asking the same government

officials who he contended were his persecutors to do so, he had failed to

authenticate the notice in any matter. He also failed to provide any evidence

                                         3
showing that affidavits from his relatives were genuine. The BIA further

explained that even if the documents were authentic, they were not sufficient to

warrant reopening Wang’s immigration proceedings.

       Wang has petitioned for review, and he argues that the BIA erred by finding

his supporting foreign documents insufficiently reliable because they were

unauthenticated. He also argues that the documents should have established a

prima facie case that warranted reopening his removal proceedings.

       We conclude that the BIA did not act arbitrarily or capriciously in denying

Wang’s motion to reopen. The BIA acknowledged that it was unlikely that his

persecutors would authenticate the Village Council notice, and suggested that it

would consider alternative methods of authentication. But Wang did not attempt

to authenticate the notice any way.1 Because the BIA was entitled to discount this

unauthenticated foreign document, it did not abuse its discretion in denying

Wang’s motion to reopen.2

PETITION DENIED.




       1
          Wang has not argued that the BIA erred by discounting the affidavits purportedly from
his family and as such he has abandoned that argument. Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005).
       2
         Because the BIA was entitled to discount Wang’s unauthenticated foreign documents,
we need not decide whether Wang otherwise made out a prima facie case.

                                               4